Case 2:20-cv-11741-GW-PVC Document 11 Filed 02/17/21 Page 1 of 1 Page ID #:36




1    CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
2    Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
3    Amanda Seabock, Esq., SBN 289900
     Mail: 8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
5    amandas@potterhandy.com
6    Attorneys for Plaintiff, ANTONIO FERNANDEZ
7
8                                UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA

10   ANTONIO FERNANDEZ                     )          Case No.: 2:20-cv-11741-GW-PVC
                                           )
11          Plaintiff,                     )          NOTICE OF SETTLEMENT AND
                                           )          REQUEST TO VACATE ALL
12     v.                                  )          CURRENTLY SET DATES
13   WENGER PROPERTIES, LLC, a California ))
     Limited Liability Company             )
14                                         )
15            Defendants.
16
17          The plaintiff hereby notifies the court that a provisional settlement has been
18   reached in the above-captioned case. The Parties would like to avoid any additional
19   expense while they focus efforts on finalizing the terms of the settlement and reducing it
20   to a writing. The plaintiff, therefore, applies to this Honorable Court to vacate all
21   currently set dates with the expectation that the settlement will be consummated within
22   the coming sixty (60) days, allowing for a Joint Stipulation for Dismissal with prejudice
23   as to all parties to be filed.
24                                      CENTER FOR DISABILITY ACCESS
25
26   Dated: February 17, 2021           By: /s/ Amanda Seabock
                                              Amanda Seabock
27
                                               Attorney for Plaintiff
28

     Notice of Settlement             -1-            2:20-cv-11741-GW-PVC
